DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020, has been entered.
 
Response to Arguments
	Applicant amended the claims to require all of the biomarkers claimed, rather than “at least one” as previously recited.  
	Applicant argues that the claims as amended are not rendered obvious and unexpected results are shown.
	The examiner notes that each of the 5 biomarkers claimed are known.
Cermelli teaches miR-34a serum levels increased from undetectable levels in subjects with NAFLD as compared to controls.  miR-34a was highly correlated with fibrosis and inflammatory activity.  Circulating miR-34a “can be used to assess the disease stage” in NAFLD patients.
Sanal explains that alpha-2 macroglobulin is known as a biomarker for NASH and a biomarker for NAFLD fibrosis.
miR-200a is upregulated in fatty liver tissues.  miR-200a was “significantly upregulated in the NAFLD group.” Further, of the upregulated miRNA expression profile of NAFLD, the miR-200 family was the most notable.  These findings were characteristic for NAFLD and NASH patients. See p1993, 2nd par.
	Enomoto teaches that noninvasive biomarkers have been proposed for NASH and NAFLD to estimate the degree of fibrosis.  More specifically, the glycated albumin (GA)/HbA1c ratio is a unique ratio that correlates with the degree of liver fibrosis in various chronic liver diseases.  It would be a new biomarker to provide a better non-invasive assessment of liver fibrosis.  These may provide a new approach in management of NAFLD/NASH. See p7432, full par.’s 2-3.
	Tanwar teaches terminal peptide of procollagen III was the only biomarker found to be associated with a histological diagnosis of NASH in two cohorts from different centers that each had biopsy-proven NAFLD without significant fibrosis.  Terminal peptide of procollagen III also correlated with total NAFLD score and was elevated in patients with advanced fibrosis.  It discriminates between SS and NASH or advanced fibrosis.  “The use of a single biomarker in this context will be of clinical utility in detecting the minority of patients with NAFLD who have NASH or advanced fibrosis related to NASH.” See abstract.
	A prima facie showing is established because the claimed five biomarkers are known as biomarkers for identifying disease or disease severity, as claimed.  It is not clear that unexpected results are shown for the following reasons.  Applicant indicates that a comparison with Sanal, that the examiner argues to show a higher AUC and a higher sensitivity, is not a proper comparison.  The examiner notes that the disease described in Table 1 of Sanal includes those with NAFLD fibrosis.  However, the examiner notes that each of the presently claimed unexpectedly superior amount of information as compared to the additive information provided when each known biomarker is evaluated.  Unexpected results does not merely mean that the claimed biomarker is better than another test that is used or has been commercialized.  It means that that combination provides more insight to an unexpectedly advantageous degree in view of the known value each of the claimed biomarkers provides.  As such, unexpected results do not appear to be shown.
	
Status of the Claims
	Claims 20, 21, and 23-35 are pending. Claims 21, 23-25, and 30-32 are withdrawn for being directed to a non-elected combination of biomarkers.  Claims 20, 26-29, and 33-35 are examined.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 26-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cermelli et al., “Circulating MicroRNAs in Patients with Chronic Hepatitis C and Non-Alcoholic Fatty Liver Disease,” August 2011, Vol. 6, Issue 8, in view of Sanal, “Biomarkers in nonalcoholic fatty liver disease- the emperor has no clothes,” March 21, 2015, 21(11):3223-3231, in view of Feng et al., “Aberrant Hepatic MicroRNA Expression in Nonalcoholic Fatty Liver Disease,” Cell Physiol Biochem 2014;34:1983-1997, in view of Enomoto et al., “Liver fibrosis markers of nonalcoholic steatohepatitis,” World J Gastroenterol June 28, 2015, in view of Tanwar et al., “Validation of terminal peptide of procollagen III for the detection and assessment of nonalcoholic steatohepatitis in patients with nonalcoholic fatty liver disease,” Hepatology 2013 Jan; 57(1):103-11, and in view of Dartreil et al., (US2012/0252725).
Cermelli teaches miR-34a serum levels increased from undetectable levels in subjects with NAFLD as compared to controls.  Further, miR-34a levels were detectable in all patients with simple steatosis and levels were further increased in subjects with NASH as compared to the NAFLD group. See p5, 1st full par.  Further, clinical correlations were examined.  miR-34a was highly correlated with fibrosis and inflammatory activity.  Circulating miR-34a “can be used to assess the disease stage” in NAFLD patients. See p6, 1st full par.  Some of the correlations of miR-34a and NAFLD are shown in Table 1, below.

    PNG
    media_image1.png
    718
    1410
    media_image1.png
    Greyscale

st full par.  
	Cermelli does not teach alpha2-macroglobulin as a biomarker.  
	Sanal teaches that a ‘NASHTest’ has been developed that evaluates the alpa-2-macroglobulin levels, among others, as a biomarker of NASH.  Table 1 also shows that alpha-2 macroglobulin is used as a biomarker for NAFLD fibrosis.  See Table 1, below in relevant part. 

    PNG
    media_image2.png
    168
    1379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    121
    1393
    media_image3.png
    Greyscale
Even further, a ‘SteatoTest’ combines levels of alpha2-macroglobulin as a biomarker for steatosis. See p3227, 1st full par.  NASH is a type of NAFLD, as explained below.
Feng teaches miR-200a is upregulated in fatty liver tissues.  miR-200a was “significantly upregulated in the NAFLD group.” Further, of the upregulated miRNA expression profile of NAFLD, the miR-200 family was the most notable.  These findings were characteristic for NAFLD and NASH patients. See p1993, 2nd par.
	Enomoto teaches that noninvasive biomarkers have been proposed for NASH and NAFLD to estimate the degree of fibrosis.  More specifically, the glycated albumin (GA)/HbA1c ratio is a unique ratio that correlates with the degree of liver fibrosis in various chronic liver diseases.  It would be a new biomarker to provide a better non-invasive assessment of liver fibrosis.  These may provide a new approach in management of NAFLD/NASH. See p7432, full par.’s 2-3.
terminal peptide of procollagen III was the only biomarker found to be associated with a histological diagnosis of NASH in two cohorts from different centers that each had biopsy-proven NAFLD without significant fibrosis.  Terminal peptide of procollagen III also correlated with total NAFLD score and was elevated in patients with advanced fibrosis.  It discriminates between SS and NASH or advanced fibrosis.  “The use of a single biomarker in this context will be of clinical utility in detecting the minority of patients with NAFLD who have NASH or advanced fibrosis related to NASH.” See abstract.
	The prior art above do not teach treatment with the claimed compound.	
	Dartreil teaches the claimed compound for treatment of NASH. See prior art claims 1, 7, 11, and 12.  The claimed compound can be used to treat NAFLD and NASH (a form of NAFLD), which is characterized by liver inflammation, steatosis, and others conditions. See par. 3.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods.  One would have been motivated to do so because each of the claimed five biomarkers are known to be used for evaluating NAFLD and NASH disease diagnosis and severity, including but not limited to the degree of fibrosis.  As such, using five known biomarkers for NASH or NAFLD would be obvious in view of the fact that they are already used in this manner.  Further, once a subject has been identified as having NASH, such as through analysis of the claimed biomarkers, the claimed compound 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxy phenyl]prop-2-en-1-one is taught to treat NASH, liver fibrosis, and fatty liver disease.  As such, there is a reasonable and predictable expectation of success in using known biomarkers to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 26-29, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,772,342, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘342 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘342 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
Claims 20, 26-29, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,221,751, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘751 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘751 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
Claims 20, 26-29, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,782,373, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘373 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘373 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
Claims 20, 26-29, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,022,343, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘343 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘343 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JARED BARSKY/Primary Examiner, Art Unit 1628